9/8/2020 Homeland Security Presidential Directive 7 | CISA

ape A el

 

HOMELAND SECURITY PRESIDENTIAL DIRECTIVE 7:
CRITICAL INFRASTRUCTURE IDENTIFICATION,
PRIORITIZATION, AND PROTECTION

Original release date: June 27, 2008 | Last revised: September 22, 2015

 

Homeland Security Presidential Directive 7 establishes a national policy for Federal departments
and agencies to identify and prioritize critical infrastructure and to protect them from terrorist
attacks. The directive defines relevant terms and delivers 31 policy statements. These policy
statements define what the directive covers and the roles various federal, state, and local agencies
will play in carrying it out.

Homeland Security Presidential Directive 7: Full Text
December 17, 2003

SUBJECT: Critical Infrastructure Identification, Prioritization, and Protection

Purpose

1. This directive establishes a national policy for Federal departments and agencies to identify and
prioritize United States critical infrastructure and key resources and to protect them from terrorist
attacks.

Background

2. Terrorists seek to destroy, incapacitate, or exploit critical infrastructure and key resources across the
United States to threaten national security, cause mass casualties, weaken our economy, and damage
public morale and confidence.

3. America's open and technologically complex society includes a wide array of critical infrastructure and
key resources that are potential terrorist targets. The majority of these are owned and operated by the
private sector and State or local governments. These critical infrastructures and key resources are both
physical and cyber-based and span all sectors of the economy.

4. Critical infrastructure and key resources provide the essential services that underpin American society.
The Nation possesses numerous key resources, whose exploitation or destruction by terrorists could
cause catastrophic health effects or mass casualties comparable to those from the use of a weapon of
mass destruction, or could profoundly affect our national prestige and morale. In addition, there is
critical infrastructure so vital that its incapacitation, exploitation, or destruction, through terrorist

attack, could have a debilitating effect on security and economic well-being. aN ios

npn. a gouherelas EES RIERSEY PRCT 1S ERE ET SEE CU ORPIO PAVE WPI He 1°
9/8/2020 Homeland Security Presidential Directive 7 | CISA

5. While it is not possible to protect or eliminate the vulnerability of all critical infastructu
resources throughout the country, strategic improvements in security can make it more difficult tor
attacks to succeed and can lessen the impact of attacks that may occur. In addition to strategic security

enhancements, tactical security improvements can be rapidly implemented to deter, mitigate, or
neutralize potential attacks.

Definitions

6, In this directive:

a. The term "critical infrastructure" has the meaning given to that term in section 1016(e) of the USA
PATRIOT Act of 2001 (42 U.S.C. 5195c(e)).

b. The term "key resources" has the meaning given that term in section 2(9) of the Homeland Security
Act of 2002 (6 U.S.C. 101(9)).

c. The term "the Department" means the Department of Homeland Security.

d. The term "Federal departments and agencies" means those executive departments enumerated in
5 U.S.C. 101, and the Department of Homeland Security; independent establishments as defined by
5 U.S.C. 104(1);Government corporations as defined by 5 U.S.C. 103(1); and the United States Postal
Service.

e. The terms "State," and "local government," when used in a geographical sense, have the same
meanings given to those terms in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101).

f. The term "the Secretary" means the Secretary of Homeland Security.

g. The term "Sector-Specific Agency" means a Federal department or agency responsible for
infrastructure protection activities in a designated critical infrastructure sector or key resources
category. Sector-Specific Agencies will conduct their activities under this directive in accordance
with guidance provided by the Secretary.

h. The terms "protect" and "secure" mean reducing the vulnerability of critical infrastructure or key
resources in order to deter, mitigate, or neutralize terrorist attacks.

Policy

7. It is the policy of the United States to enhance the protection of our Nation's critical infrastructure and
key resources against terrorist acts that could:

a. cause catastrophic health effects or mass casualties comparable to those from the use of a weapon
of mass destruction;

b. impair Federal departments and agencies' abilities to perform essential missions, or to ensure the
public's health and safety;

c. undermine State and local government capacities to maintain order and to deliver minimum
essential public services;

d. damage the private sector's capability to ensure the orderly functioning of the economy and
delivery of essential services;

e. have a negative effect on the economy through the cascading disruption of other critical
infrastructure and key resources; or

f. undermine the public's morale and confidence in our national economic and political institutions.

ge As

hp cis. qongmetans eee OCH RIES HE MCEERI ATE ULE Fe 9 SPO RORSHSTIS Paes Djpaucture ide. 2
9/8/2020 Homeland Security Presidential Directive 7 | CISA

8. Federal departments and agencies will identify, prioritize, and coordinate the protect o Tan
infrastructure and key resources in order to prevent, deter, and mitigate the effects of deliberate efforts
to destroy, incapacitate, or exploit them. Federal departments and agencies will work with State and
local governments and the private sector to accomplish this objective.

9. Federal departments and agencies will ensure that homeland security programs do not diminish the
overall economic security of the United States.

10. Federal departments and agencies will appropriately protect information associated with carrying out
this directive, including handling voluntarily provided information and information that would
facilitate terrorist targeting of critical infrastructure and key resources consistent with the Homeland
Security Act of 2002 and other applicable legal authorities.

11. Federal departments and agencies shall implement this directive in a manner consistent with
applicable provisions of law, including those protecting the rights of United States persons.

Roles and Responsibilities of the Secretary

12. In carrying out the functions assigned in the Homeland Security Act of 2002, the Secretary shall be
responsible for coordinating the overall national effort to enhance the protection of the critical
infrastructure and key resources of the United States. The Secretary shall serve as the principal Federal
official to lead, integrate, and coordinate implementation of efforts among Federal departments and
agencies, State and local governments, and the private sector to protect critical infrastructure and key
resources.

13. Consistent with this directive, the Secretary will identify, prioritize, and coordinate the protection of
critical infrastructure and key resources with an emphasis on critical infrastructure and key resources
that could be exploited to cause catastrophic health effects or mass casualties comparable to those
from the use of a weapon of mass destruction.

14. The Secretary will establish uniform policies, approaches, guidelines, and methodologies for
integrating Federal infrastructure protection and risk management activities within and across sectors
along with metrics and criteria for related programs and activities.

15. The Secretary shall coordinate protection activities for each of the following critical infrastructure
sectors: information technology; telecommunications; chemical; transportation systems, including
mass transit, aviation, maritime, ground/surface, and rail and pipeline systems; emergency services;
and postal and shipping. The Department shall coordinate with appropriate departments and agencies
to ensure the protection of other key resources including dams, government facilities, and commercial
facilities. In addition, in its role as overall cross-sector coordinator, the Department shall also evaluate
the need for and coordinate the coverage of additional critical infrastructure and key resources
categories over time, as appropriate.

16. The Secretary will continue to maintain an organization to serve as a focal point for the security of
cyberspace. The organization will facilitate interactions and collaborations between and among
Federal departments and agencies, State and local governments, the private sector, academia and
international organizations. To the extent permitted by law, Federal departments and agencies with
cyber expertise, including but not limited to the Departments of Justice, Commerce, the Treasury,
Defense, Energy, and State, and the Central Intelligence Agency, will collaborate with and support the
organization in accomplishing its mission. The organization's mission includes analysis, warning,
information sharing, vulnerability reduction, mitigation, and aiding national recovery efforts for critical
infrastructure information systems. The organization will support the Department of Jug#Ma aan

htpsncisa. gould EP GSES NE EERE NT ASOCT SHE Ese SET UU POSPON BERS BCE Ie. 98

    
9/8/2020 Homeland Security Presidential Directive 7 | CISA

law enforcement agencies in their continuing missions to investigate and prosecute thraiiiieaaney pls

attacks against cyberspace, to the extent permitted by law.
17. The Secretary will work closely with other Federal departments and agencies, State and local

governments, and the private sector in accomplishing the objectives of this directive.

  

Roles and Responsibilities of Sector-Specific Federal Agencies

18. Recognizing that each infrastructure sector possesses its own unique characteristics and operating
models, there are designated Sector-Specific Agencies, including:

a. Department of Agriculture -- agriculture, food (meat, poultry, egg products);

b. Health and Human Services -- public health, healthcare, and food (other than meat, poultry, egg
products);

c. Environmental Protection Agency -- drinking water and water treatment systems;

d. Department of Energy -- energy, including the production refining, storage, and distribution of oil
and gas, and electric power except for commercial nuclear power facilities;

e. Department of the Treasury -- banking and finance;

f. Department of the Interior -- national monuments and icons; and

g. Department of Defense -- defense industrial base.

19. In accordance with guidance provided by the Secretary, Sector-Specific Agencies shall:
a. collaborate with all relevant Federal departments and agencies, State and local governments, and
the private sector, including with key persons and entities in their infrastructure sector;
b. conduct or facilitate vulnerability assessments of the sector; and
c. encourage risk management strategies to protect against and mitigate the effects of attacks against
critical infrastructure and key resources.

20. Nothing in this directive alters, or impedes the ability to carry out, the authorities of the Federal
departments and agencies to perform their responsibilities under law and consistent with applicable
legal authorities and presidential guidance.

21. Federal departments and agencies shall cooperate with the Department in implementing this directive,
consistent with the Homeland Security Act of 2002 and other applicable legal authorities.

Roles and Responsibilities of Other Departments, Agencies, and Offices

22. In addition to the responsibilities given the Department and Sector-Specific Agencies, there are special
functions of various Federal departments and agencies and components of the Executive Office of the
President related to critical infrastructure and key resources protection.

a. The Department of State, in conjunction with the Department, and the Departments of Justice,
Commerce, Defense, the Treasury and other appropriate agencies, will work with foreign countries
and international organizations to strengthen the protection of United States critical infrastructure
and key resources.

b. The Department of Justice, including the Federal Bureau of Investigation, will reduce domestic
terrorist threats, and investigate and prosecute actual or attempted terrorist attacks on, sabotage
of, or disruptions of critical infrastructure and key resources. The Attorney General and the

TLP:WHITE

hts: wis. ge yng is Sep PRISE ERE RC EZ A UTTAR Piss =O SEE OM PORSHOI BUEs Znspsqucure de. 48
9/8/2020

23.

24.

25,

Homeland Security Presidential Directive 7 | CISA

   

Secretary shall use applicable statutory authority and attendant mechanisms for co@ij@iEeaQyeanics
coordination, including but not limited to those established by presidential directive.

c. The Department of Commerce, in coordination with the Department, will work with private sector,
research, academic, and government organizations to improve technology for cyber systems and
promote other critical infrastructure efforts, including using its authority under the Defense
Production Act to assure the timely availability of industrial products, materials, and services to
meet homeland security requirements.

d. A Critical Infrastructure Protection Policy Coordinating Committee will advise the Homeland
Security Council on interagency policy related to physical and cyber infrastructure protection. This
PCC will be chaired by a Federal officer or employee designated by the Assistant to the President for
Homeland Security.

e. The Office of Science and Technology Policy, in coordination with the Department, will coordinate
interagency research and development to enhance the protection of critical infrastructure and key
resources.

f. The Office of Management and Budget (OMB) shall oversee the implementation of government-
wide policies, principles, standards, and guidelines for Federal government computer security
programs. The Director of OMB will ensure the operation of a central Federal information security
incident center consistent with the requirements of the Federal Information Security Management
Act of 2002.

g. Consistent with the E-Government Act of 2002, the Chief Information Officers Council shall be the
principal interagency forum for improving agency practices related to the design, acquisition,
development, modernization, use, operation, sharing, and performance of information resources of
Federal departments and agencies.

h. The Department of Transportation and the Department will collaborate on all matters relating to
transportation security and transportation infrastructure protection. The Department of
Transportation is responsible for operating the national air space system. The Department of
Transportation and the Department will collaborate in regulating the transportation of hazardous
materials by all modes (including pipelines).

. All Federal departments and agencies shall work with the sectors relevant to their responsibilities
to reduce the consequences of catastrophic failures not caused by terrorism.

The heads of all Federal departments and agencies will coordinate and cooperate with the Secretary as
appropriate and consistent with their own responsibilities for protecting critical infrastructure and key
resources.

All Federal department and agency heads are responsible for the identification, prioritization,
assessment, remediation, and protection of their respective internal critical infrastructure and key
resources. Consistent with the Federal Information Security Management Act of 2002, agencies will
identify and provide information security protections commensurate with the risk and magnitude of
the harm resulting from the unauthorized access, use, disclosure, disruption, modification, or
destruction of information.

Coordination with the Private Sector

In accordance with applicable laws or regulations, the Department and the Sector-Specific Agencies
will collaborate with appropriate private sector entities and continue to encourage the ai

ripen gaye ae ee NST APR ENT SOA TP PST OUTOSIIO™ BERS BURBS 5°
9/8/2020 Homeland Security Presidential Directive 7 | CISA

information sharing and analysis mechanisms. Additionally, the Department and seco
Agencies shall collaborate with the private sector and continue to support sector-coordinating
mechanisms:

a. to identify, prioritize, and coordinate the protection of critical infrastructure and key resources; and

b, to facilitate sharing of information about physical and cyber threats, vulnerabilities, incidents,
potential protective measures, and best practices.

National Special Security Events

26. The Secretary, after consultation with the Homeland Security Council, shall be responsible for
designating events as "National Special Security Events" (NSSEs), This directive supersedes language
in previous presidential directives regarding the designation of NSSEs that is inconsistent herewith.

Implementation

27. Consistent with the Homeland Security Act of 2002, the Secretary shall produce a comprehensive,
integrated National Plan for Critical Infrastructure and Key Resources Protection to outline national
goals, objectives, milestones, and key initiatives within 1 year from the issuance of this directive. The
Plan shall include, in addition to other Homeland Security-related elements as the Secretary deems
appropriate, the following elements:

a. a strategy to identify, prioritize, and coordinate the protection of critical infrastructure and key
resources, including how the Department intends to work with Federal departments and agencies,
State and local governments, the private sector, and foreign countries and international
organizations;

b, a summary of activities to be undertaken in order to: define and prioritize, reduce the vulnerability
of, and coordinate the protection of critical infrastructure and key resources;

c. asummary of initiatives for sharing critical infrastructure and key resources information and for
providing critical infrastructure and key resources threat warning data to State and local
governments and the private sector; and

d. coordination and integration, as appropriate, with other Federal emergency management and
preparedness activities including the National Response Plan and applicable national preparedness
goals.

28. The Secretary, consistent with the Homeland Security Act of 2002 and other applicable legal authorities
and presidential guidance, shall establish appropriate systems, mechanisms, and procedures to share
homeland security information relevant to threats and vulnerabilities in national critical infrastructure
and key resources with other Federal departments and agencies, State and local governments, and the
private sector in a timely manner.

29, The Secretary will continue to work with the Nuclear Regulatory Commission and, as appropriate, the
Department of Energy in order to ensure the necessary protection of:

a. commercial nuclear reactors for generating electric power and non-power nuclear reactors used for
research, testing, and training;
b. nuclear materials in medical, industrial, and academic settings and facilities that fabricate nuclear

fuel; and
Oe aa

miphnisa gaan SH SCENT APERENT SHEILA TP ST OUOSIIO™ BEE BER IE  8°
9/8/2020 Homeland Security Presidential Directive 7 | CISA

c. the transportation, storage, and disposal of nuclear materials and waste. mmm Sst = 1a

30. In coordination with the Director of the Office of Science and Technology Policy, the Secretary shall
prepare on an annual basis a Federal Research and Development Plan in support of this directive.

31. The Secretary will collaborate with other appropriate Federal departments and agencies to develop a
program, consistent with applicable law, to geospatially map, image, analyze, and sort critical
infrastructure and key resources by utilizing commercial satellite and airborne systems, and existing
capabilities within other agencies. National technical means should be considered as an option of last
resort. The Secretary, with advice from the Director of Central Intelligence, the Secretaries of Defense
and the Interior, and the heads of other appropriate Federal departments and agencies, shall develop
mechanisms for accomplishing this initiative. The Attorney General shall provide legal advice as
necessary.

32. The Secretary will utilize existing, and develop new, capabilities as needed to model comprehensively
the potential implications of terrorist exploitation of vulnerabilities in critical infrastructure and key
resources, placing specific focus on densely populated areas. Agencies with relevant modeling
capabilities shall cooperate with the Secretary to develop appropriate mechanisms for accomplishing
this initiative.

33. The Secretary will develop a national indications and warnings architecture for infrastructure
protection and capabilities that will facilitate:

a. an understanding of baseline infrastructure operations;
b. the identification of indicators and precursors to an attack; and
c. a surge capacity for detecting and analyzing patterns of potential attacks.

In developing a national indications and warnings architecture, the Department will work with Federal,
State, local, and non-governmental entities to develop an integrated view of physical and cyber
infrastructure and key resources.

34, By July 2004, the heads of all Federal departments and agencies shall develop and submit to the
Director of the OMB for approval plans for protecting the physical and cyber critical infrastructure and
key resources that they own or operate. These plans shall address identification, prioritization,
protection, and contingency planning, including the recovery and reconstitution of essential
capabilities.

35. On an annual basis, the Sector-Specific Agencies shall report to the Secretary on their efforts to
identify, prioritize, and coordinate the protection of critical infrastructure and key resources in their
respective sectors. The report shall be submitted within 1 year from the issuance of this directive and
on an annual basis thereafter.

36. The Assistant to the President for Homeland Security and the Assistant to the President for National
Security Affairs will lead a national security and emergency preparedness communications policy
review, with the heads of the appropriate Federal departments and agencies, related to convergence
and next generation architecture. Within 6 months after the issuance of this directive, the Assistant to
the President for Homeland Security and the Assistant to the President for National Security Affairs
shall submit for my consideration any recommended changes to such policy.

37. This directive supersedes Presidential Decision Directive/NSC-63 of May 22, 1998 ("Critical

Infrastructure Protection"), and any Presidential directives issued prior to this directive samen TNS
hts: cise. goynomnelans eee PIRI HE REMCEERT BTS HEM HE" SEP ORSIMOI™ BSefee leppaguctue Ide. 71
9/8/2020 Homeland Security Presidential Directive 7 | CISA

any inconsistency. Moreover, the Assistant to the President for Homeland Security and ‘aie
the President for National Security Affairs shall jointly submit for my consideration a Presidentia
directive to make changes in Presidential directives issued prior to this date that conform such
directives to this directive.
38. This directive is intended only to improve the internal management of the executive branch of the
Federal Government, and it is not intended to, and does not, create any right or benefit, substantive or

procedural, enforceable at law or in equity, against the United States, its departments, agencies, or
other entities, its officers or employees, or any other person.

TLP:WHITE

nto cis gov eB eESU SONS PEPE ENT TSIEN EY eH ERE OUIOS/S® BARE BRB 8
